DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/24/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 An examiner’s amendment to the record appears below. 
Claim 11. (Currently Amended) An integrated circuit (IC) comprising: 
a base structure including Bipolar (Bi)/Complementary Metal Oxide Semiconductor (CMOS) (BiCMOS) circuitry constructed on a semiconductor substrate; 
a dielectric layer only over a phase change switch (PCS) [[PCS]] region of the semiconductor substrate that is adjacent to the BiCMOS circuitry; 
a contact window layer on the base structure and the dielectric layer, the contact window layer having metal through-plugs that contact the BiCMOS circuitry; 
a PCS and that is controlled by heat applied to the phase change region; and a resistive heater, formed as a metal through-plug in the contact window layer over the PCS region and on the semiconductor layer, to generate the heat responsive to a control signal applied to spaced-apart heater ohmic contacts formed on top of the metal through-plug; and 
a stack on the contact window layer and the PCS, the stack including alternating patterned metal layers and dielectric layers having metal through-plugs to interconnect the patterned metal layers, such that the stack (i) connects a first of the ohmic contacts to the BiCMOS circuitry and provides respective connections to a second of the ohmic contacts and to the resistive heater.
Cancel non-elected claims 1-10 and 20.

Reasons for Allowance
Claims 11, 13-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited in independent claim 11, see pages 7-8 of Applicant Arguments/Remarks filed on 06/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usl3to.gov/lntervlewi3ractlce.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829